ORIGINAL PROCEEDINGS ON CERTIORARI McMANUS, Justice. DECISION Two petitions for a writ of certiorari were filed in this cause. Writs of certiorari directed to the New Mexico Court of Appeals were granted. A review of the transcript reflects that the New Mexico State Board of Education was correct in affirming the decision of the Board of Education of Deming, New Mexico. Such determination was supported by substantial evidence. § 77-8-17(J), N.M.S.A.1953 (Supp.1975); Wickersham v. New Mexico State Board of Education, 81 N.M. 188, 464 P.2d 918 (Ct.App.1970). The decision of the Court of Appeals is reversed. IT IS SO ORDERED. OMAN, C. J., and MONTOYA, SOSA and EASLEY, JJ., concur.